FILED
                           NOT FOR PUBLICATION
                                                                            SEP 09 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NATALIA A. SIDIAKINA,                            No. 12-17235

              Plaintiff - Appellant,             D.C. No. 3:10-cv-03157-JSW

  v.
                                                 MEMORANDUM*
JAMES G. BERTOLI, Judge; ROBERT S.
BOYD, Judge; SUPERIOR COURT OF
SONOMA COUNTY; IGNAZIO
RUVOLO, Judge; CALIFORNIA COURT
OF APPEAL, First Appellate District,
Division 4; JUDICIAL BRANCH OF
CALIFORNIA GOVERNMENT; STATE
OF CALIFORNIA,; JUDICIAL
COUNCIL OF CALIFORNIA,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                     Argued and Submitted December 12, 2014
                             San Francisco, California

Before: FISHER, RAWLINSON, and MURGUIA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Natalia Sidiakina (Sidiakina) appeals the district court’s dismissal of her

action under Title II of the Americans with Disabilities Act (ADA) against the

Superior Court of Sonoma County and related defendants. The district court

dismissed Sidiakina’s entire complaint under the Rooker-Feldman doctrine.1

Sidiakina appeals the dismissal of her claim that the California state courts’ policy

of refusing to appoint counsel as an accommodation for qualified individuals with

cognitive disabilities violated the ADA. Sidiakina concedes that the district court

properly dismissed a majority of her allegations under the Rooker-Feldman

doctrine. However, Sidiakina contends that the Rooker-Feldman doctrine does not

preclude her prospective challenge to the state courts’ policy.

      Even assuming the Rooker-Feldman doctrine does not preclude Sidiakina’s

prospective challenge, we affirm the district court’s order of dismissal because

Sidiakina lacks standing to bring this claim. Dismissal was proper because

Sidiakina lacks standing to challenge the alleged policy against appointment of

counsel. It is a well-established principle of law that a party seeking to

demonstrate standing must assert an injury that is “actual or imminent, not

conjectural or hypothetical.” McCormack v. Herzog, 788 F.3d 1017, 1026 (9th Cir.

2015) (citation omitted). Here, the record reflects that Sidiakina’s divorce


      1
       Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 463-64 (1983).

                                           2
proceedings concluded in 2011. Because Sidiakina is challenging a court rule and

its accompanying policies, she “must demonstrate a realistic danger of sustaining a

direct injury as a result of the [rule’s] operation or enforcement.” Id. (citations

omitted). This she cannot do because she no longer has any matter pending in the

Sonoma County courts.

      In an effort to preserve standing, Sidiakina proffered on appeal that she may re-

engage with the state court system at some point in the future “to either enforce or

modify a court order in her divorce proceedings,” at which point she will be denied

counsel as a disability accommodation. Even if Sidiakina were permitted leave to

amend her complaint to include this allegation, the threat of injury she alleges is too

remote and speculative to confer standing. Cf. Assoc. Gen. Contractors of Cal. v.

Coal. for Econ. Equity, 950 F.2d 1401, 1407 (9th Cir. 1991) (explaining that injury

was “too speculative” where “there was . . . little indication in the record that the

plaintiffs had firm intentions to take action that would trigger the challenged

governmental action.”). Because Sidiakina lacks standing the district court correctly

concluded that it was without jurisdiction to adjudicate her case. See Braunstein v.

Ariz. Dept. of Transp., 683 F.3d 1177, 1189-90 (9th Cir. 2012). We therefore affirm

the district court’s judgment. See id.


      AFFIRMED.



                                             3